NICHOLS, Circuit Judge,
dissenting.
With all respect, I cannot go along with this decision. Appellant has fallen into a trap for the unwary. The appellant made a trifling misstep which has, for him, the momentous consequence that his novel design of a bar stool apparently loses the patent protection that he sought, and which otherwise he would have. The misstep was in drawing the seat of his stool in solid, instead of dotted lines. It seems to me that a little judicial creativity might endow him with constructive dotted lines, for no one could look at the drawings and suppose the inventor ever intended to patent the squareness or roundness of the seat. I am aware that according to decision, the law of design patents is that they are practically without scope except for counterfeiting situations, and they are limited to what the drawings show. The cases cited to us are not all-fours precedents, and, in any case, looking at the drawings with an understanding eye is precisely what I would urge. *1583There is no reason, except judicial fiat, why a design, even if largely a matter of aesthetics, should not allow immaterial variations on that design, just as a musical theme is still the same theme even if transposed to a different key. Designs are also partly matters of optics. The difference between a round and a square seated stool is invisible if the stool is occupied, or from an eye level approximating the stool height, even if it is unoccupied. The court is treating design as a mysterious black art it cannot understand, and will not learn, so cosmic significance may lurk in variations that would be irrelevant and immaterial to a tutored eye. If design is thus unknowable, design patents should not be litigated in judicial tribunals.